Citation Nr: 0011299	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Basic eligibility for nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1960 to February 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision that determined the veteran 
was not eligible for VA pension benefits.



FINDING OF FACT

The veteran did not serve on active duty in the republic of 
Vietnam or during a period of war.


CONCLUSION OF LAW

The veteran does not have the requisite service for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501, 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.6 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from January 1960 to February 
1962.

The veteran asserts that he meets the basic eligibility 
requirements for nonservice-connected pension because he had 
service in 1961 and 1962 which is during the Vietnam era or a 
period of war.  In this regard, service documents do not show 
that he served in Vietnam.  The Vietnam era began on February 
28, 1961, for veterans who served in Vietnam, but begins on 
August 5, 1964, for all other veterans.  38 C.F.R. § 3.2(f).

Basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in 2 or more separate periods of 
service during the same or different war periods.  
38 U.S.C.A. §§ 1501, 1521(j); 38 C.F.R. § 3.3(a), 3.6 (1999).

As noted above, the veteran served on active duty from 
January 1960 to February 1962.  This period of service does 
not include any wartime service.  38 C.F.R. § 3.2.  Since the 
veteran does not have any wartime service, he does not meet 
the basic eligibility requirements for nonservice-connected 
pension.  Hence, his claim must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for nonservice-connected pension benefits is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

